407 F.2d 348
Melvin L. WILLIAMS, Libelant-Appellee,v.Charles M. ANDERSON and the MOTOR VESSEL, CAPTAIN ANDERSON V, Respondents-Appellants.
No. 26442.
United States Court of Appeals Fifth Circuit.
February 19, 1969.

Ernest W. Welch, Lynn C. Higby, Isler, Welch, Bryant, Smith & Higby, Panama City, Fla., for appellants.
Robert A. Sims, Alan B. Fields, Jr., Pensacola, Fla., Thomas F. McDowell, John W. Clark, Jr., Birmingham, Ala., Jones & Sims, Pensacola, Fla., Dunn, Porterfield, McDowell & Scholl, Birmingham, Ala., for appellee.
Before BROWN, Chief Judge, and THORNBERRY and MORGAN, Circuit Judges.
PER CURIAM:


1
This is an Admiralty proceeding tried by the court below. The appellant appeals from a judgment adverse to him. There are no legal questions presented, and the appeal is based on assignments of error with regard to the findings of fact made by the court below.


2
We have read the record and find substantial evidence for the findings of fact made by the court, and they certainly were not clearly erroneous. The findings, not being clearly erroneous, cannot be disturbed by this Court and must stand. McAllister v. United States, 348 U.S. 19, 75 S.Ct. 6, 99 L.Ed. 20.


3
As the District Court's findings were not clearly erroneous, this Court concludes that summary disposition of this appeal without oral argument is appropriate. Accordingly, the Clerk of this Court has been directed, pursuant to new Rule 18 of the Rules of the United States Court of Appeals for the Fifth Circuit, to transfer this case to the summary calendar and notify the parties in writing of the transfer.1


4
Affirmed.



Notes:


1
 In order to establish a docket control procedure the Fifth Circuit adopted new Rules 17-20 on December 6, 1968. For a general discussion of the need for and propriety of summary review of certain appeals, see Groendyke Transport, Inc. v. Davis, 5th Cir. 1969, 406 F.2d 1158 [January 2, 1969]. For cases heretofore placed on summary calendar, see Wittner v. United States of America, 5th Cir. 1969, 406 F.2d 1165 [1969]; United States of America v. One Olivetti Electric 10-Key Adding Machine, etc., 5th Cir. 1969, 406 F.2d 1167 [1969]; United States of America v. One 615 mm. Mannlicher-Carcano Military Rifle, etc. and John J. King, 5th Cir. 1969, 406 F.2d 1170 [1969]; National Labor Relations Board v. The Great Atlantic & Pacific Tea Company, Inc., 5th Cir. 1969, 406 F.2d 1173 [1969]; Thompson v. Wingate White, Warden, 5th Cir. 1969, 406 F.2d 1176 [1969]; Jones v. Wainwright, etc., 5th Cir. 1969, 406 F.2d 1241 [1969]; and Boutwell, Jr. v. Simpson, Warden, 5th Cir. 1969, 408 F.2d 629 [1969]